       Case 3:21-cv-00068-BSM Document 7 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

ERNEST TERRELL FRIAR, JR.                                                   PLAINTIFF
ADC #660122

v.                        CASE NO. 3:21-CV-00068-BSM

NEWPORT POLICE DEPARTMENT, et al.                                       DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 19th day of August, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
